Citation Nr: 0201391	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  98-12 105A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 11, 1989, Board of Veterans' Appeals (Board) decision 
which denied entitlement to service connection for the 
residuals of a neck injury.


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June to October 1986.

This matter is currently before the Board on motion by the 
veteran for revision or reversal on the grounds of CUE of a 
January 11, 1989, Board decision.

In March 2000, the Board issued a decision denying CUE in the 
January 11, 1989, Board decision.  By order dated June 2001, 
the United States Court of Appeals for Veterans Claims 
vacated and remanded the Board's decision.  A copy of the 
Court's order has been included in the veteran's claims file.  


FINDINGS OF FACT

1.  The January 1989 Board decision found that the neck 
injury suffered by the veteran in service was acute and 
transitory and had resolved by his discharge.

2.  The moving party has alleged that he had submitted 
medical records establishing a current disability at the time 
he filed his substantive appeal in February 1988 and he has 
indicated that error was committed when the Board failed to 
assist him by ordering a VA examination and failing to obtain 
all relevant records, as well as failing to consider a 
service X-ray report.  


CONCLUSION OF LAW

The January 11, 1989, Board decision that denied service 
connection for the residuals of a neck injury is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), has no applicability in this case.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The moving party argues that he had residuals of a neck 
injury at the time he was discharged from active service and 
that the Board's January 11, 1989, decision contains CUE 
because in denying service connection for residuals of a neck 
injury the Board failed to assist him by ordering a VA 
examination and failed to obtain all relevant records, failed 
to appropriately consider an inservice X-ray of his neck, and 
failed to consider private medical records submitted at the 
time he submitted his substantive appeal in February 1988.  

Parenthetically, the Board notes that the moving party was 
granted service connection for herniated nucleus pulposus, 
C5-6, effective from April 26, 1995.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1406.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  See also 
Damrel v. Brown, 6 Vet App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet App. 310, 313-14 (1991). 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  The regulation 
contained at 38 C.F.R. § 20.1404(b) has been invalidated.  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).

In this case, the facts before the Board at the time of the 
January 1989 decision included the available service medical 
records.  While page 2 of the Board decision, refers to the 
veteran being struck by a box containing paper in the lower 
portion of his back, page 3 refers to the veteran being 
struck at the base of his cervical spine by the box and one 
of the findings of fact indicates that the veteran had 
experienced a contusion to the posterior aspect of his 
cervical spine during service.  Therefore, the Board 
concludes that the January 1989 decision considered the 
correct facts as they were known at that time, i.e., that the 
veteran was struck on his neck by a box during service.  
While these records clearly indicated that the veteran had 
injured his neck in service, as observed by the January 1989 
Board decision, there was no objective medical evidence 
offered to suggest that a chronic disorder occurred as a 
result of this injury.  Regarding the inservice X-ray of the 
neck, the Board did consider this evidence, noting that it 
did not demonstrate any clear cut fractures.

The failure by the January 1989 Board decision to conclude 
that the veteran had a current neck disorder related to his 
inservice injury is not an undebatable error, but rather, is 
a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d)(3).  Accordingly, the January 1989 
denial of service connection for residuals of a neck injury, 
on the basis that no evidence of a chronic disorder had been 
presented, was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.  

The veteran has also argued that he attached copies of 
private treatment records to his February 1988 substantive 
appeal.  In support of this argument he notes that there are 
staple marks in his February 1988 substantive appeal.  A 
review of the February 1988 substantive appeal indicates 
multiple staple marks in the upper left hand corner.  The 
document indicates that the veteran reported that he had seen 
a doctor at Trinity Hospital and Memorial Hospital.  This was 
reported in a sentence and then following the sentence 
Trinity Hospital-Erin, Tennessee, and under that Memorial 
Hospital-Clarksville, Tennessee, were again set forth.  This 
was the record as it appeared to the Board.  The substantive 
appeal was received on February 4, 1988.  A deferred rating 
decision, dated February 29, 1988, notes that reports from 
Trinity Hospital and Memorial Hospital needed to be obtained.  
Letters were directed to the veteran in March and June 1988 
requesting that he complete an authorization to obtain 
records of his medical treatment, but the veteran did not 
respond.  

The veteran has argued that the medical records, that were 
attached to his substantive appeal in February 1988, were 
maintained at a temporary file at the regional office (RO) 
when the appeal was forwarded to the Board, depriving the 
Board of the opportunity to review these records in January 
1989.  However, the record reflects that the RO, in February 
1988, was cognizant that private medical records, referred to 
in the veteran's substantive appeal, were not submitted and 
the RO attempted, in March and June 1988, to have the veteran 
supply the necessary authorization for release of these 
records.  

With respect to the private treatment records, referred to in 
the veteran's substantive appeal, the Board concludes that a 
preponderance of the evidence is against a finding that 
private treatment records were submitted at the time the 
veteran submitted his substantive appeal in February 1998 on 
the basis that the only evidence supporting the submission of 
private treatment records in February 1998 is the veteran's 
current argument that these records were attached to the VA 
Form 1-9 and the evidence against these records being 
submitted in February 1998 includes that they are not present 
in the claims file, that the RO, in February 1998, was 
cognizant that they had not been submitted and immediately 
undertook action to obtain them as well as the veteran's 
failure to respond to requests submitted to him in March and 
June 1988.  Therefore, these private medical records were not 
before the Board at the time of its decision in January 1989.  
Weakening the probative value of the veteran's assertion that 
these records were submitted in February 1988 is his theory 
that they had to be a part of a temporary file to have been 
withheld from the Board, when the record clearly indicates 
that the RO was cognizant that such private medical records 
were not contained in the veteran's claims file in February 
1998.

The veteran has also argued that the Department of Veterans 
Affairs (VA) should have scheduled him for an examination at 
the time he filed his original claim for service connection 
in 1986.  According to the applicable regulations, such an 
examination need have been ordered only when there was an 
indication of a reasonable probability that a valid claim for 
compensation had been filed.  38 C.F.R. § 3.326 (1986).  In 
the instant case, the evidence then of record showed that the 
veteran had injured his neck in service, but there was no 
objective evidence of a current disorder.  Therefore, in the 
absence of any evidence of a current disability, there was no 
reasonable probability that a valid claim had been presented.  

Also, each of the above arguments, with respect to obtaining 
the private medical records and scheduling the veteran for a 
VA examination, constitute a claim that VA failed in its duty 
to assist.  A failure in the duty to assist is not a valid 
basis for a claim of CUE.  See 38 C.F.R. § 20.1403(d)(2).

It has also been argued that the Board committed CUE in 
January 1989 when it failed to request development of the 
veteran's service medical records.  Although not all of the 
service medical records were available in January 1989, there 
is no indication that the presence of these records would 
have changed the outcome of the decision.  See 38 C.F.R. 
§ 20.1403(c).  The records that were available clearly 
established that the veteran had experienced an injury to his 
neck during service and the Board considered this.  Further, 
the records that were available indicated the status of the 
veteran's neck following this injury and additional service 
medical records would not have provided any further evidence 
of post service chronic disability.  Id. 

Based on a review of the record, the Board finds that the 
January 1989 decision correctly applied the pertinent laws 
and regulation and was well supported by the facts existent 
at that time.  Consequently, the January 11, 1989, Board 
decision is not clearly and unmistakably erroneous for the 
foregoing reasons.  It is not subject to revision or 
reversal.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.



ORDER

The motion for revision of the January 11, 1989, Board 
decision on the grounds of CUE is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


